DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-19, in the reply filed on February 22, 2021 is acknowledged.  Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 8, line 8, is objected to because of the following informalities:  “second material is a” should be - - second material that is a - -.  Appropriate correction is required.
Claim 15, line 1, is objected to because of the following informalities:  “instroducer” should be - - introducer - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11 contains the trademark/trade name “Dow medium-density polyethylene” and “Teknor Apex Medalists”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polymeric materials and, accordingly, the identification/description is indefinite.
Further, claim 11 recites the first material and the second material are “approximately 5% active”.  The limiting effect of the recitation is unclear.  It is not clear whether this intends to recite an amount of siloxane additive (e.g. 5% by weight, which does not appear to be disclosed in the specification) or whether something else, which remains unclear, is intended. It is not clear what type of activity is in view when reciting the material is 5% “active”. Appropriate correction and clarification is required.
Claim 12 is rejected as a dependent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 00/15289) in view of Seifert et al. (US 2015/0133953) and either one of Davis (US 2006/0041230) or Kousai et al. (US 4,874,374).
Regarding claims 8 and 9, Davis et al. teach a method of manufacturing a splittable introducer sheath/catheter (Abstract; page 1, lines 1-5; page 2, lines 7-13; page 4 – Summary of the Invention) comprising the steps of simultaneously extruding/coextruding a generally tubular main body portion (page 6, lines 1-8; Figure 2 (11) (12) (13)), and two diametrically opposed stripes extending longitudinally along the main body portion (page 5 lines 3-23; page 9, line 19 – page 10, line 20; Figure 2 (12)), wherein the main body portion is comprised of a first material that is polyethylene (page 6, lines 1-8; page 10, lines 12-20; claim 5; Figure 2 (13)) and wherein the stripes are comprised of a second material that is a thermoplastic elastomer (page 6, lines 1-8; page 10, lines 12-20; claim 6; Figure 2 (12); e.g. styrene ethylene butadiene styrene copolymer and styrene butadiene copolymer are thermoplastic elastomers).
Davis et al. do not explicitly teach the polyethylene is a high-density or medium-density polyethylene.  Further, Davis et al. do not teach the addition of friction-reducing and siloxane additives to the polymers as claimed.
However, each of Davis (paragraph [0068]) and Kousai et al. (col. 4, lines 35-48) teach analogous methods wherein the polyethylene is chosen to be high-density polyethylene (HDPE).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Davis 
Additionally, Seifert et al. teach an analogous method (Abstract; paragraph [0115]) wherein the polymers utilized contain a siloxane additive to improve lubricity (i.e. for friction reduction) (paragraph [0055]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Davis et al. and Seifert et al. and to have added lubricity improving (i.e. friction reducing) siloxane additives to both the polyethylene and elastomeric polymers of Davis et al., as suggested by Seifert et al., for the purpose, as suggested by Seifert et al., of increasing the lubricity of the sheath in order to, for example, facilitate movement of the sheath in use and to facilitate movement of material through the sheath.
Regarding claims 15 and 16, Davis et al. teach a method of manufacturing a splittable introducer sheath/catheter (Abstract; page 1, lines 1-5; page 2, lines 7-13; page 4 – Summary of the Invention) comprising the steps of simultaneously extruding/coextruding a generally tubular main body portion from a first and second material (page 6, lines 1-8; Figure 2 (11) (12) (13)), and at least one longitudinal stripe extending longitudinally along the main body portion comprised of a second material (page 5 lines 3-23; page 9, line 19 – page 10, line 20; Figure 2 (12)), wherein the main body portion is comprised of a first material that is polyethylene (page 6, lines 1-8; page 10, lines 12-20; claim 5; Figure 2 (13)) and wherein the stripes are comprised of a second material that is a thermoplastic elastomer (page 6, lines 1-8; page 10, lines 12-20; claim 6; Figure 2 (12); e.g. styrene ethylene butadiene styrene copolymer and styrene butadiene copolymer are thermoplastic elastomers).

However, each of Davis (paragraph [0068]) and Kousai et al. (col. 4, lines 35-48) teach analogous methods wherein the polyethylene is chosen to be high-density polyethylene (HDPE).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Davis et al. and either one of Davis or Kousai et al. and to have utilized high-density polyethylene as the polyethylene in the method of Davis et al., as suggested by either one of Davis or Kousai et al., for the purpose, as suggested by the references, of utilizing a grade of polyethylene known in the art to be effective at producing a suitable splittable introducer sheath having desired strength properties. 
Additionally, Seifert et al. teach an analogous method (Abstract; paragraph [0115]) wherein the polymers utilized contain a siloxane additive to improve lubricity (i.e. for friction reduction) (paragraph [0055]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Davis et al. and Seifert et al. and to have added lubricity improving (i.e. friction reducing) siloxane additives to both the polyethylene and elastomeric polymers of Davis et al., as suggested by Seifert et al., for the purpose, as suggested by Seifert et al., of increasing the lubricity of the sheath in order to, for example, facilitate movement of the sheath in use and to facilitate movement of material through the sheath.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 00/15289) in view of Seifert et al. (US 2015/0133953) and either one of Davis (US 2006/0041230) or Kousai et al. (US 4,874,374), as applied to claims 8, 9, 15 and 16 above, and further in view of Laduca (WO 2016/196511). 
	As to claims 10 and 17, the combination teaches the method set forth above. Davis et al. do not teach the second material has a Shore A durometer of between about 37 and about 53. However, Laduca teaches an analogous method for producing medical tubing and catheters wherein the analogous main body is formed of HDPE and the analogous stripe portion is formed of a material having a shore A hardness of 45 (Polyblend 45A) (paragraphs [0044] and [0045]; Polyblend 45A is a thermoplastic elastomer with a Shore A hardness of 45)
	Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Davis et al. and Laduca and to have utilized a material having a hardness within the claimed range in the method of Davis et al., as suggested by Laduca, for the purpose, as suggested by the references of utilizing a thermoplastic elastomeric material known in the art to be effective at forming a stripe and that is biocompatible.  Davis et al. disclose thermoplastic elastomeric materials somewhat generally and Laduca analogously provide an explicit example of a suitable elastomeric material.  

Claims 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 00/15289) in view of Seifert et al. (US 2015/0133953) and either one of Davis (US 2006/0041230) or Kousai et al. (US 4,874,374), as applied to claims 8, 9, 15 and 16 above, and further in view of Kousai et al. (US 4,874,374).



Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Davis et al. and Kousai et al. and to have extruded the material over a cylindrical core and to have utilized a baffle as claimed in the method of Davis et al., as suggested by Kousai et al., for the purpose, as suggested by the references, of utilizing and art recognized suitable manner of forming a tubular body with a stripe.  Davis et al. provide general coextrusion teaching and Kousai et al. provide additional details to flesh out teaching that would be turned to by one having ordinary skill in the art. It is noted that Kousai et al. is utilized as an alternative reference for the teaching regarding high density polyethylene, but is necessarily relied upon here for the teaching of the limitations of claims 13, 18 and 19.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 00/15289) in view of Seifert et al. (US 2015/0133953) and either one of Davis (US 2006/0041230) or Kousai et al. (US 4,874,374), as applied to claims 8, 9, 15 and 16 above, and further in view of either one of Kaneko et al. (US 2003/0165647) or Qiu et al. (US 2014/0012193).
As to claim 14, the combination teaches the method set forth above.  Davis et al. do not explicitly teach vacuum sizing the sheath to ensure a circular cross-section. However, each of Kaneko et al. (paragraph [0085]) and Qiu et al. (paragraphs [0041] and [0082]) teach analogous methods wherein the extruded article is vacuum sized as claimed.
.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches analogous methods of producing tubular articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742